UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6829



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK FAVONTA ASKEW,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CR-99-38)


Submitted:   October 24, 2002             Decided:   November 8, 2002


Before WIDENER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Favonta Askew, Appellant Pro Se. Janet S. Reincke, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick Favonta Askew seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and conclude on the reasoning

of the district court that Askew has not made a substantial showing

of the denial of a constitutional right.            See United States v.

Askew, No. CR-99-38 (E.D. Va. Apr. 17, 2002). Accordingly, we deny

a certificate of appealability and dismiss the appeal.               See 28

U.S.C. § 2253(c) (2000).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument    would   not    aid   the

decisional process.




                                                                   DISMISSED




                                    2